

116 S4581 IS: Post Office Security and Transparency Act of 2020
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4581IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure the availability of mail collection boxes.1.Short titleThis Act may be cited as the Post Office Security and Transparency Act of 2020 or the POST Act.2.Mail collection boxes(a)DefinitionsIn this section—(1)the term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Oversight and Reform of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives;(2)the term collection box means a receptacle where a postal customer can deposit mail, including—(A)a blue, freestanding unit;(B)a post-mounted unit; and(C)a chute in a building; and(3)the term Postal Service means the United States Postal Service.(b)Moratorium on collection box removal; restoration of removed boxes(1)MoratoriumThe Postal Service may not remove any collection box during the period beginning on the date of enactment of this Act and ending on the later of—(A)the date that is 180 days after the date of enactment of this Act; or(B)the date on which the Postal Service submits the report to Congress under subsection (c).(2)Restoration of removed collection boxesNot later than 14 days after the date of enactment of this Act, the Postal Service shall restore or replace any collection box that the Postal Service removed during the period beginning on June 16, 2020, and ending on the day before the date of enactment of this Act.(c)Report to CongressAs soon as practicable after the date of enactment of this Act, the Postal Service shall submit a report to the appropriate congressional committees that includes—(1)the metrics used to make decisions on collection box removals during fiscal year 2020;(2)the methods used to provide public notice of collection box removals during fiscal year 2020;(3)a cost-benefit analysis of collection box removals that occurred during fiscal year 2020;(4)a demographic analysis of the individuals who were most likely to use collection boxes during fiscal year 2020; and(5)with respect to collection boxes that were relocated during fiscal year 2020 to increase public access to collection boxes—(A)the new and old location of each collection box; and(B)the reason for each relocation, including density metrics used in determining whether and where to relocate the collection box.